DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 06/16/2021.  
Claims 1-20 are pending in the case.  
No claims have been cancelled.  
No further claims have been added.  
Claims 1, 7 and 13 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim(s) 1-20is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2020/0184009 A1, filed 12/07/2018) in view of Goudarzi et al. (US 2020/0151022 A1, published 05/14/2020, hereinafter “Goudarzi”), further in view of Cummins et al. (US 2019/0319926 A1, effectively filed on 11/25/2016, hereinafter “Cummins”), further in view of Ghag (US 2020/*0267071 A1, filed on 02/15/2019, hereinafter “Ghag” and further in view of Hadar et al. (US 2011/0265064 A1, published 10/27/2011, hereinafter “Hadar”).

Independent Claims 1, 7 and 13:
	Wood discloses a system comprising:
a host computing platform comprising one or more computers, each with memory and at least one processor (Wood: Figs. 7-9, ¶ [0072], [0081].);
a database accessible in the host computing platform (Wood: Fig. 9, ¶ [0085].);
a data modeling system executing in the host computing platform and adapted to model data in the database and to generate data visualization of the modeled data (The system can correlate configuration files into a scaffold model in order to display a scaffold view (visualization), Wood: Figs. 7-9, abstract, ¶ [0025], [0072], [0081].); and
a configuration exploration module [computer program product including a computer readable storage medium] also executing in the host computing platform, the module comprising computer program instructions enabled upon execution to perform a method comprising (Wood: Figs. 7-9, ¶ [0081], [0085]-[0087].):
for each of a multiplicity of language conformant configuration files, parsing the corresponding language conformant configuration file (Wood: abstract); 
directing the data modeling system to generate a data model from elements parsed from the language conformant configuration files (The parsed configuration file is correlated with each other in a scaffold model, Wood: abstract.); 
directing the data modeling system to present the data visualization of at least a portion of the generated data model including elements from the corresponding parsed language conformant configuration file and the at least one different parsed language conformant configuration file that (Wood: abstract, ¶ [0025].).
Wood does not appear to expressly teach a system, product and method wherein:
the language is YAML,
the multiplicity of YAML conformant configuration files are imported from fixed storage into memory of the host computing platform [a computing system],
each YAML conformant configuration file reflects a configuration of a corresponding container in a containerized environment;
each element of the parsed YAML conformant configuration file is stored in the database; 
the data modeling system is directed to determine whether performance of a contemporaneously executing container in the containerized environment fails to satisfy a threshold value;
in response to determining that performance of the contemporaneously executing container fails to satisfy the threshold value, directing the data modeling system to automatically select the data visualization from a plurality of data visualizations, the selected data visualization comprising a visualization comparing each element of the corresponding parsed YAML conformant configuration file that reflects the configuration of the contemporaneously executing container with at least one different parsed YAML conformant configuration file that reflects the configuration of a different corresponding container in the containerized environment.
However, Goudarzi teaches a system, product and method wherein:
the data modeling system is directed to determine whether performance of a contemporaneously executing instance fails to satisfy a threshold value (A current instance is determined to be unhealthy based on the instance ;
in response to determining that performance of the contemporaneously executing instance fails to satisfy the threshold value, directing the data modeling system to select the data visualization from a plurality of data visualizations, the selected data visualization comprising a visualization comparing each element of the corresponding parsed configuration file that reflects the configuration of the contemporaneously executing instance with at least one different parsed configuration file that reflects the configuration of a different corresponding container in the containerized environment (When a current instance is determined to be unhealthy, the user can cause the configuration file of the current unhealthy instance to be compared to the configuration of a previous healthy instance, Goudarzi: ¶ [0076] last three sentences.  The comparison of the two instances comprises comparing the parsed components of the configuration files, Goudarzi: ¶ [0052], [0072]-[0073].  Based on the comparisons of each corresponding component of each respective configuration file, a comparison file (data visualization) is generated and selected for presentation via the difference visualizer 226, Goudarzi: ¶ [0076].  The comparison file (data visualization) displays each component of each configuration file corresponding to the respective instances with markings that identifies the differences between each component, Goudarzi: Fig. 8, ¶ [0052].   Since comparison files can be .
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, product and method of Wood wherein:
the data modeling system is directed to determine whether performance of a contemporaneously executing instance fails to satisfy a threshold value;
in response to determining that performance of the contemporaneously executing instance fails to satisfy the threshold value, directing the data modeling system to select the data visualization from a plurality of data visualizations, the selected data visualization comprising a visualization comparing each element of the corresponding parsed configuration file that reflects the configuration of the contemporaneously executing instance with at least one different parsed configuration file that reflects the configuration of a different corresponding container in the containerized environment.

Wood in view of Goudarzi does not appear to expressly teach a system, product and method wherein:
the language is YAML,
the multiplicity of YAML conformant configuration files are imported from fixed storage into memory of the host computing platform [a computing system],
each YAML conformant configuration file reflecting a configuration of a corresponding container in a containerized environment;
each element of the parsed YAML conformant configuration file is stored in the database; 
the contemporaneously executing instance corresponds to a contemporaneously executing container in the containerized environment; and
the selection of the comparison visualization is automatically performed in response to determining that the performance fails to satisfy the threshold value.
However, Cummins teaches a system, product and method wherein:
the multiplicity of configuration files are imported from fixed storage into memory of the host computing platform [a computing system] (The system visualizes configuration data by analyzing configuration files, Cummins: ,
each element of the parsed configuration file is stored in a database (Cummins: abstract, ¶ [0033].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, product and method of Wood wherein:
the multiplicity of configuration files are imported from fixed storage into memory of the host computing platform [a computing system],
each element of the parsed configuration file is stored in a database, as taught by Cummins.
One would have been motivated to make such a combination in order to provide an effective means for gathering the necessary information for generating and displaying the visualization (Cummins: abstract, ¶ [0029], [0033]).
wherein: 
the language is YAML,
each YAML conformant configuration file reflecting a configuration of a corresponding container in a containerized environment;
the contemporaneously executing instance corresponds to a contemporaneously executing container in the containerized environment; and
the selection of the comparison visualization is automatically performed in response to determining that the performance fails to satisfy the threshold value.
Since Wood does not limit his invention to any particular language, it would be obvious to use any language associated with configuration files of network devices that is known before the effective filing date of the claimed invention.  
Ghag teaches a system, product and method wherein: 
configuration files of network devices are conformant to YAML (Ghag: ¶ [0031], [0047] last sentence, [0065], [0077].);
each YAML conformant configuration file reflecting a configuration of a corresponding container in a containerized environment (Ghag: ¶ [0011], [0022], [0047].);
the contemporaneously executing instance corresponds to a contemporaneously executing container in the containerized environment (The configuration files are for contemporaneously executing short-lived .
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, product and method of Wood in view of Goudarzi and further Cummins wherein: 
configuration files of network devices are conformant to YAML;
each YAML conformant configuration file reflecting a configuration of a corresponding container in a containerized environment;
a current instance corresponds to a contemporaneously executing container in the containerized, as taught by Ghag.
One would have been motivated to make such a combination in order to provide an effective language to conform the configuration files of the network devices to (Ghag: ¶ [0019], 0031], [0047] last sentence, [0065], [0077]).
Wood in view of Goudarzi, further in view of Cummins and further in view of Ghag does not appear to expressly teach a system, product and method wherein the selection of the comparison visualization is automatically performed in response to determining that the performance fails to satisfy the threshold value.
However, Hadar teaches a system, product and method wherein the selection of the comparison visualization is automatically performed in response to determining that the performance fails to satisfy the threshold value (The system monitors the performance metric data and determines when a change has occurred with the performance metric data, and in response the differences between configuration items of a current and previous configuration are included in a pattern or anti-pattern .
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, product and method of Wood in view of Goudarzi, further in view of Cummins and further in view of Ghag wherein the selection of the comparison visualization is automatically performed in response to determining that the performance fails to satisfy the threshold value, as taught by Hadar.
One would have been motivated to make such a combination in order to provide a more effective means for generating visualization for assessing performance issues associated with different configurations (Hadar: Fig. 8, ¶ [0063]-[0069].).

Claims 2, 8 and 14:
	The rejection of claims 1, 7 and 13 are incorporated.  Wood in view of Goudarzi, further in view of Cummins, further in view of Ghag and further in view of Hadar further teaches a system, product and method wherein the selected data visualization indicates a deviation of the parsed YAML conformant configuration file that reflects the configuration of the contemporaneously executing container from another one of the parsed YAML conformant configuration fields that reflects the configuration of the different corresponding container in the containerized environment (The scaffold view (data visualization) can compare two or more different configuration files, Wood: ¶ [0025].  The comparison file visualizes the differences between the two different .

Claims 3, 9 and 15:
	The rejection of claims 1, 7 and 13 are incorporated.  Wood in view of Goudarzi, further in view of Cummins, further in view of Ghag and further in view of Hadar further teaches a system, product and method the selected data visualization indicates a deviation of the parsed YAML conformant configuration file that reflects the configuration fo the contemporaneously executing container from a standard configuration reflected by another of the imported YAML conformant configuration files (The scaffold view (data visualization) can compare two or more different configuration files to identify outliers, Wood: ¶ [0025].  The comparison file can visualize the differences between configuration files of healthy and unhealthy instances, Goudarzi: Fig. 8, ¶ [0076].The configuration files are imported, Cummins: Fig. 4, ¶ [0029].  The files can be conformed to a particular language, Wood: abstract.  The configuration files are conformant to YAML, Ghag: ¶ [0031], [0047] last sentence, [0065], [0077].  The YAML conformant configuration files reflect the configuration of the contemporaneously executing container, Ghag: Fig. 2-3C, ¶ [0011], [0022], [0035]-[0036], [0041]-[0047].).

Claim 4, 10 and 16:
	The rejection of claims 3, 9 and 15 are incorporated.  Wood in view of Goudarzi, further in view of Cummins, further in view of Ghag and further in view of Hadar further teaches a system, product and method wherein the multiplicity of YAML conformant configuration files each reflect a configuration of a corresponding short-lived Linux container (Ghag: ¶ [0011], [0022], [0047].).

Claims 5, 11 and 17:
	The rejection of claims 4, 10 and 16 are incorporated.  Wood in view of Goudarzi, further in view of Cummins, further in view of Ghag and further in view of Hadar further teaches a system, product and method wherein the presentation of the selected data visualization includes elements of the corresponding parsed YAML conformant configuration file that reflects the configuration of the contemporaneously executing short-lived Linux container and elements from another of the YAML conformant configuration files reflecting a configuration of a similar short-lived Linux container, wherein the visualization reflects configuration files that are contemporaneously executing and configuration files that have previously been executed (The scaffold view includes settings (elements) from different similar configuration files to identify differences, Wood: ¶ [0025].  The visualization reflects configuration files that are contemporaneously executing and configuration files that have previously been executed, Goudarzi: ¶ [0076].  The configuration files are imported, Cummins: Fig. 4, ¶ [0029].  The configuration files are conformant to YAML, Ghag: ¶ [0031], [0047] last .

Claim 6, 12 and 18:
	The rejection of claims 5, 11 and 17 are incorporated.  Wood in view of Goudarzi, further in view of Cummins, further in view of Ghag and further in view of Hadar further teaches a system, product and method further comprising applying the YAML conformant configuration file of the similar previously executed short-lived Linux container to the contemporaneously executing short-lived Linux container responsive to determining that performance of the contemporaneously executing short-lived Linux container fails to satisfy the threshold value (The current configuration file can be reverted back to the previous instance configuration file based on determining that the current configuration file is unhealthy, Gaudarzi: abstract, ¶ [0076].  A current instance is determined to be unhealthy based on the instance failing to satisfy an error threshold value, Goudarzi: ¶ [0054], [0069], [0076], [0079].  The configuration files are imported, Cummins: Fig. 4, ¶ [0029].  The configuration files are conformant to YAML, Ghag: ¶ [0031], [0047] last sentence, [0065], [0077].  The configuration files are for executing short-lived Linux containers, Ghag: ¶ [0011], [0022], [0047].).

Claim 19:
	The rejection of claim 1 is incorporated.  Wood in view of Goudarzi, further in view of Cummins, further in view of Ghag and further in view of Hadar further teaches a method wherein automatically selecting the data visualization is further based on a comparison of the contemporaneously executing container in the containerized environment to another container (A final view of the scaffold view may be determined (selected) based on rules used to merge each branch of the scaffold, the final view may comprise a new slot or not depending on whether the configuration data of a first file is different from the configuration data of other files (comparison between files) Wood: ¶ [0025].  The comparison file is based on the comparison of the current instance and a previous instance, Goudarzi: ¶ [0076].  The selection can be performed automatically, Hadar: Fig. 8, ¶ [0063]-[0069].  The files can be conformed to a particular language, Wood: abstract.  The configuration files are conformant to YAML, Ghag: ¶ [0031], [0047] last sentence, [0065], [0077].  The configuration files are for contemporaneously executing short-lived Linux containers, Ghag: Fig. 2-3C, ¶ [0011], [0022], [0035]-[0036], [0041]-[0047].).  

Claim 20:
	The rejection of claim 1 is incorporated.  Wood in view of Goudarzi, further in view of Cummins, further in view of Ghag and further in view of Hadar further teaches a method wherein the contemporaneously executing container comprises a short-lived Linux container (Ghag: ¶ [0011], [0022], [0047].).

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175